Citation Nr: 1000527	
Decision Date: 01/05/10    Archive Date: 01/15/10

DOCKET NO.  99-18 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUE

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to service connection for chronic 
obstructive pulmonary disease (COPD) for the purpose of 
establishing entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran, who died in April 1998, served on active duty 
from January 1946 to January 1948.  The appellant is his 
surviving spouse.

The issue of entitlement to service connection for the 
cause of the Veteran's death has been before the Board of 
Veterans' Appeals (Board) previously, the last time in 
January 2007.  At that time, it was remanded for further 
development.  Following the requested development, the RO 
confirmed and continued its denial of entitlement to 
service connection for the cause of the Veteran's death.  
Thereafter, the case was returned to the Board for further 
appellate action.

After reviewing the record, the Board finds that there is 
pending the issue of entitlement to service connection for 
COPD for the purpose of establishing entitlement to accrued 
benefits.  Accordingly, that issue is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if additional action is 
required on her part.


FINDINGS OF FACT

1.  The Veteran's death certificate shows that he died in 
April 1998 as a result of septicemia due to diverticulitis.  

2.  At the time of the Veteran's death, service connection 
was not in effect for any disability.
3.  Septicemia and diverticulitis were first manifested 
many years after service, and there is no competent 
evidence of record that they are in any way related 
thereto.  

4.  The preponderance of the evidence shows that COPD did 
not contribute substantially or materially to cause the 
Veteran's death.


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
Veteran's death have not been met.  38 U.S.A. §§ 1310, 
5103, 5103A (West 2002 and Supp. 2009); 38 C.F.R. §§ 3.159, 
3.312 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

Prior to consideration of the merits of the appeal, the 
Board must determine whether VA has met its statutory duty 
to assist the appellant in the development of the issue of 
entitlement to service connection for the cause of the 
Veteran's death.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159.  After reviewing the record, the Board finds that 
VA has met that duty.

In June 1998, VA received the appellant's claim, and there 
is no issue as to providing an appropriate application form 
or completeness of the application for service connection 
for the cause of the Veteran's death. 

In July 2004, VA notified the appellant of the information 
and evidence necessary to substantiate and complete her 
claim, including the evidence to be provided by her, and 
notice of the evidence VA would attempt to obtain.  VA 
informed her of the criteria for service connection for the 
cause of the Veteran's death.  

Following the notice to the appellant, VA fulfilled its 
duty to assist her in obtaining identified and available 
evidence necessary to substantiate her claim.  That duty 
requires VA to make reasonable efforts to obtain relevant 
records (including private records) that the appellant 
adequately identifies to VA and authorizes VA to obtain.  
38 U.S.C.A. § 5103A(b)(1) (West 2002 and Supp. 2009).  
However, the duty to assist is not a one-way street.  Olsen 
v. Principi, 3 Vet. App. 480 (1992).  It is the appellant's 
responsibility to present and support her claim.  38 
U.S.C.A. § 5103 (West 2002 and Supp. 2009).  

In this case, VA obtained or ensured the presence of the 
Veteran's service treatment records, as well as records 
reflecting his treatment by VA and private health care 
providers after service.  In May and September 2004, August 
2007, and January and July 2009, VA reviewed the Veteran's 
claims file to determine the nature and etiology of the 
disability(s) which caused his death.  The VA evaluation 
reports show that the examiners reviewed the Veteran's past 
medical history, including his service treatment records, 
documented the medical conditions present at the time of 
his death, and reviewed pertinent medical research.  
Therefore, the Board concludes that the VA evaluations are 
adequate for rating purposes.  38 C.F.R. § 4.2 (2009); see 
also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) 
(holding that when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate).

Finally, the appellant had a November 1998 hearing at the 
RO before a VA Decision Review Officer.  A transcript has 
been associated with the claims folder. 

During the pendency of the appeal, the United States Court 
of Veterans Appeals (Court) set forth certain additional 
requirements with respect to claims for Dependency 
Indemnity and Compensation benefits based on service 
connection for the cause of death.  Those requirements 
consisted of the following: (1) a statement of the 
conditions, if any, for which a Veteran was service-
connected at the time of his or her death; (2) an 
explanation of the evidence and information required to 
substantiate a cause of death claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a cause 
of death claim based on a condition not yet service-
connected. Hupp v. Nicholson, 21 Vet. App. 342 (2007).

In addition, the Court found in Hupp that the content of 
the duty to assist notice letter will depend upon the 
information provided in the claimant's application. While 
VA is not required to assess the weight, sufficiency, 
credibility, or probative value of any assertion made in 
the claimant's application for benefits, the Court held in 
Hupp that the notice letter should be "tailored" and must 
respond to the particulars of the application submitted.  
38 U.S.C.A. § 5103(a).

In this case, the notice sent to the Veteran in July 2004 
was not tailored to the Veteran's case.  However, that fact 
has not resulted in prejudice to the appellant in the 
development of the record, as she and her representative 
have demonstrated a familiarity with the criteria set forth 
in Hupp.  For example, the appellant has demonstrated such 
familiarity in multiple statements, such as those presented 
during her hearing on appeal.  In addition, the 
representative submitted a detailed statement in July 2008 
which shows that he and the appellant are well aware of the 
evidence necessary to support her claim.  Indeed, 
throughout the appeal, the appellant has actively 
participated in the processing of her claim.    See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), reversed on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (VA can 
demonstrate that a notice defect is not prejudicial if it 
can be demonstrated . . .  that any defect in notice was 
cured by actual knowledge on the part of the appellant that 
certain evidence (i.e., the missing information or evidence 
needed to substantiate the claim) was required and that the 
appellant should have provided it.); see also Overton v. 
Nicholson, 20 Vet. App. 427 (2006).

In developing the record, VA has made extensive efforts to 
obtain all copies of the Veteran's claimed medical 
treatment.  Further development in that regard would 
unnecessarily impose additional burdens upon VA with no 
reasonable possibility of any benefit flowing to the 
appellant.  Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  Accordingly, such development is not warranted.

In sum, the appellant has been afforded a meaningful 
opportunity to participate in the development of her 
appeal.  She has not identified any outstanding evidence 
which could support her claim; and there is no evidence of 
any VA error in notifying or assisting her that could 
result in prejudice to her or that could otherwise affect 
the essential fairness of the adjudication.  Accordingly, 
the Board will proceed to the merits of the appeal.

The Applicable Law and Regulations

Dependency and indemnity compensation may be awarded to a 
Veteran's surviving spouse, children, or parents for death 
resulting from a service-connected or compensable 
disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  In 
order to establish service connection for the cause of a 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service was either the 
principal cause of death or a contributory cause of death.  
Therefore, service connection for the cause of a veteran's 
death may be demonstrated by showing that the veteran's 
death was caused by a disability for which service 
connection had been established at the time of death or for 
which service connection should have been established.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

Service connection means that the facts, shown by the 
evidence, establish that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such 
service, was aggravated during service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Generally, to support 
a claim of entitlement to service connection for the cause 
of the veteran's death, there must be competent evidence of 
the fatal disability; competent evidence of a disease or 
injury in service; and competent evidence of a nexus 
between the in-service injury or disease and the fatal 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The Factual Background

The Veteran's service treatment records, as well as the 
reports of his January 1946 service entrance examination 
and his January 1948 service separation examination are 
negative for any evidence of septicemia, diverticulitis, or 
COPD.  During a period of hospitalization in June 1947, it 
was noted that he used tobacco products.  

Records show that the Veteran's family physician, James R. 
Krieg, M.D., treated the Veteran for COPD as early as 
February 1994.  In October 1997, Dr. Krieg confirmed the 
Veteran's diagnosis of COPD and opined that it was due to 
his use of tobacco products.  

The Veteran died in April 1998.  The Certificate of Death 
lists the immediate cause of death as septicemia, of one 
day's duration, with diverticulitis listed as the condition 
which gave rise to the immediate cause.  An autopsy was not 
conducted.

In June 1998, Dr. Krieg reported that the Veteran died of a 
complication of his underlying pulmonary process.  He noted 
that there was an underlying addictive effect of chronic 
tobacco abuse and that such effect may well have been a 
factor in his use of tobacco over a long period of time.  
In this regard, the final hospital report from Memorial 
Hospital in Chester, Illinois, shows that Dr. Krieg was the 
attending physician.  He noted that on admission, the 
Veteran's respiratory status had been fairly stable.  
Following the Veteran's death, he suspected that the 
Veteran's respiratory failure and cardiovascular collapse 
were the result of septicemia.  Dr. Krieg signed the 
Veteran's death certificate and reported that the Veteran 
had died as a result of septicemia due to diverticulitis. 

In March 1999 and March 2005, Deborah Wienski, M.D., 
Midwest Hematology-Oncology Consultants, Inc., stated that 
the Veteran was a former patient of hers and that at the 
time of his death, he had end-stage COPD, which 
significantly contributed to his demise.  

During her hearing before a decision review officer in 
November 1999, the appellant testified that she had not 
known the Veteran to smoke prior to service.  Rather, she 
stated that the Veteran started smoking in service and 
developed a nicotine addiction which led to continued 
smoking and the eventual onset of COPD.  She noted that the 
Veteran had stopped smoking for a brief period of time in 
the mid-1960's but that he had been unable to stop 
completely until 1982.  She reported that the resulting 
COPD weakened his ability to fight the effects of his fatal 
septicemia and contributed substantially and materially to 
cause his death.  

In May 2004, the Veteran's claims file was reviewed by VA 
to determine the nature and etiology of any respiratory 
disability found to be present.  It was noted that the 
Veteran did not begin to smoke until he entered service.  
He reportedly continued to smoke until about 1965, when he 
quit for one to two years.  Thereafter, he resumed smoking 
until 1982, when he quit completely.  The VA reviewer noted 
that obstructive lung disease had been, initially, 
diagnosed during pulmonary function studies in August 1993.  

The VA reviewer observed that respiratory failure had been 
noted at the time of the Veteran's death.  The VA reviewer 
related such failure to the Veteran's sepsis and depressed 
mental status, rather than a primary lung disease.  He 
found that the Veteran's obstructive pulmonary disorder was 
most likely the result of smoking related bronchitis and 
perhaps asthma.  He believed that the Veteran had sustained 
nicotine addiction which began in service and promoted his 
continued smoking until 1965.  However, the VA reviewer 
stated that the Veteran's resumption of smoking after that 
and his complete cessation in 1982 indicated that the 
severity of his lung disease was not, primarily, related to 
his smoking difficulty.  Rather, he concluded that the 
Veteran's chronic cough after service was associated with 
his maxillary sinusitis which had been well-documented in 
the record.  Therefore, the VA reviewer concluded that the 
smoking addiction acquired in service and resultant COPD 
was not sufficient to be considered a major contributor in 
causing the Veteran's death.  In this regard, the VA 
reviewer noted the findings from a doctor's visit dated the 
day prior to the Veteran's death.  They indicated that the 
Veteran had not been having much respiratory difficulty 
recently.  In September 2004, a second VA reviewer 
supported the finding that the Veteran's reduced pulmonary 
capacity at death was related to the fatal septicemia 
rather than the nicotine dependence which began in service.  
In this regard, he noted that the septicemia was the result 
of a ruptured colonic diverticulum.

In an effort to resolve the apparent discrepancies between 
the opinions of the Veteran's private physicians and the VA 
reviewers, VA referred the case for an additional general 
medical opinion in August 2007 the VA examiner found no 
firm evidence to show that the Veteran had developed 
nicotine dependence in service.  Therefore, he concluded 
that it was not at least as likely as not that the 
Veteran's COPD was caused by a dependence on nicotine which 
was first manifested in service.  

In June 2008, the appellant submitted a statement from 
Patrick Carey, M.D. of the Emergency Department at the St. 
Joseph's Medical Center.  Dr. Carey found that the 
Veteran's COPD was related to his nicotine addiction in 
service.  He further found that the COPD contributed 
materially to the Veteran's death by weakening his 
respiratory system.  In fact, Dr. Carey stated that the 
COPD may have actually been a precipitating factor in the 
Veteran' death.

In light of Dr. Carey's opinion, VA referred the 
appellant's claim to two experts associated with the 
Veterans Health Administration (VHA).  In January 2009, a 
VHA expert associated with the Medical Intensive Care Unit 
suspected that respiratory failure contributed to the 
Veteran's demise.  However, he could not say with any 
certainty that the COPD was the principal cause of death.  
Rather, he concluded that much of the opinion of such a 
relationship had been speculative at best.  

In July 2009, a VHA reviewer from the Division of Pulmonary 
and Critical Care Medicine supported the conclusion that 
the Veteran developed nicotine dependence in service due to 
smoking and that such dependence led to the development of 
the Veteran's COPD.  In so concluding, the reviewer 
recognized that the period during which the Veteran stopped 
smoking in the mid-1960's was not sufficient to break the 
continuity of the Veteran's nicotine addiction and service.  

Analysis

The Veteran's death certificate shows that he died in April 
1998 as a result of septicemia due to diverticulitis.  
However, the appellant does not contend, and the evidence 
does not show, that either of those disabilities is in any 
way related to service.  Rather, she maintains that the 
Veteran developed COPD due to a long history of smoking 
which had its onset in service.  She reports that the 
Veteran started smoking in service and developed a nicotine 
addiction, which, effectively, made it impossible for him 
to stop smoking until after the onset of COPD.  She notes 
that COPD was a contributing factor in the Veteran's death; 
and, therefore, she maintains that service connection is 
warranted for the cause of the Veteran's death.  However, 
after carefully considering the claim in light of the 
record and the applicable law, the Board is of the opinion 
that the preponderance of the evidence is against that 
claim.  Accordingly, the appeal will be denied.  

Although there is no evidence in the Veteran's service 
records that he started smoking in service or that he 
developed a nicotine addiction, he consistently reported 
that he started smoking in service.  In this regard, his 
service treatment records do show that he was smoking in 
service; and his post-service treatment records, such as 
those dated in August 1993 from Memorial Hospital in 
Chester, Illinois, do show a thirty five year history of 
smoking forty cigarettes a day.  Such history would date 
the onset of the Veteran's smoking to service, and tend to 
support the appellant's assertion.  However, even assuming 
that the Veteran's smoking led to the development of COPD, 
the preponderance of the evidence shows that such a 
disorder did not contribute substantially or materially to 
cause his death.

The primary proponents of the theory that COPD contributed 
substantially or materially to cause the Veteran's death 
are the appellant, Dr. Krieg, Dr. Wienski, and Dr. Carey.  
As a lay person, the appellant is only qualified to report 
on matters which are capable of lay observation, such as 
the Veteran's symptoms.  She is not qualified to render 
opinions which require medical expertise, such as the 
diagnosis of those symptoms or the cause of a particular 
disability.  38 C.F.R. § 3.159(a); Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  Therefore, her opinion, 
without more, cannot be considered competent evidence of 
service connection.  38 C.F.R. § 3.159(a).  While Dr. Krieg 
and Dr. Wienski tend to support the appellant's assertions, 
the probative value of their opinions is limited for 
several reasons.  

Following the Veteran's death, Dr. Krieg strongly suggested 
that COPD had contributed substantially and materially to 
cause the Veteran's death.  As the Veteran's treating 
physician of several years and attending physician at the 
time of the Veteran's death, Dr. Krieg was certainly 
competent to render such an opinion.  However, on the final 
hospital report, he did not identify COPD as a cause or 
substantial factor contributing to the Veteran's death.  
Rather, he attributed the Veteran's respiratory and 
cardiovascular collapse to septicemia.  Moreover, when he 
signed the death certificate, he listed septicemia as the 
cause of the Veteran's death and diverticulitis as a 
condition which gave rise to the immediate cause.  
Conspicuously, he did not list COPD as an immediate cause 
of death; a condition which gave rise to the immediate 
cause; or even as a significant condition contributing to 
death but not resulting in the fatal septicemia.  Had COPD 
contributed to the Veteran's death in any way, it is 
reasonable to conclude that Dr. Krieg would have noted that 
fact either on the final hospital report or on the 
Veteran's death certificate.  That he did not do so tends 
to diminish the probative value of Dr. Krieg's opinion.  

Although Dr. Wienski tends to support Dr. Krieg, she has 
cited no rationale for her opinion.  Therefore, even though 
she may have treated the Veteran at one time, the lack of 
such rationale tends to also reduce the probative weight of 
her opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).

Although Dr. Carey has supported his conclusions, his 
statement does not outweigh the fact that Dr. Krieg, the 
Veteran's private physician who attended him at death, did 
not identify the COPD as contributing to the Veteran's 
death.  The probative weight of Dr. Krieg's, Dr. Wienski's, 
and Dr. Carey's opinions is further reduced by the 
collective weight of the five VA medical opinions, 
including two experts from the VHA.  They generally agree 
that the Veteran's COPD did not contribute substantially or 
materially to cause the Veteran's death and their opinions 
are, generally, well supported by the evidence of record.  
Moreover, they have a higher probative value, because they 
were based on a full review of the Veteran's claims file as 
well as the most recent medical literature.  As such, the 
conclusions reached by the VA physicians were fully 
informed and of greater value in resolving the issue at 
hand.  

In January 2009, the VHA expert suspected that respiratory 
failure contributed to the Veteran's demise.  However, he 
could not say with any certainty that the COPD was the 
principal cause of death.  Moreover, he found a 
relationship between the Veteran's COPD and the cause of 
the Veteran's death to be speculative at best.  In this 
regard, the Board notes that a speculative opinion about 
the possibility of a link is not probative in supporting a 
claim of entitlement to service connection.  See, e.g., 
Beausoleil v. Brown, 8 Vet. App. 459 (1996).  

Inasmuch as the preponderance of the competent evidence of 
record shows that the that the Veteran's death is unrelated 
to a service-connected disability, the Veteran cannot meet 
the criteria for service connection for the cause of death.  
Accordingly, service connection for the cause of his death 
is not warranted, and, to that extent, the appeal is 
denied.  

In arriving at this decision, the Board has considered the 
doctrine of reasonable doubt.  However, that doctrine is 
only invoked where there is an approximate balance of 
evidence which neither proves nor disproves the claim.  In 
this case, the preponderance of the evidence is against the 
appellant's claim of entitlement to service connection for 
the cause of the Veteran's death.  Therefore, the doctrine 
of reasonable doubt is not applicable.  38 U.S.C.A. 
§ 5107(b) (West 2002 and Supp. 2009); 38 C.F.R. § 3.102 
(2009). 


ORDER

Entitlement to service connection for the cause of the 
Veteran's death is denied.

REMAND

In reviewing the record, the Board notes that at the time 
of his death, the Veteran had filed a claim of entitlement 
to service connection for COPD.  In January 1998, the RO 
denied that claim.  The Veteran disagreed with that 
decision and in April 1998, he was issued a Statement of 
the Case.  However, he died the following day.  In June 
1998, the appellant filed a formal claim (VA Form 21-534) 
of entitlement to service connection for the cause of the 
Veteran's death.  In so doing, she effectively filed a 
claim of entitlement to service connection for COPD for the 
purpose of establishing entitlement to accrued benefits.  

Accrued benefits are those to which the Veteran was 
entitled at the time of his death, under existing ratings 
or decisions, or those based on evidence in the file at 
date of his death.  If such benefits were due and unpaid to 
the Veteran, they could, upon the death of the Veteran, be 
paid to the Veteran's spouse.  38 U.S.C.A. § 5121 (West 
2002 & Supp. 2009); 38 C.F.R. § 3.1000 (2009).

The appellant contends that the Veteran's COPD was 
primarily the result of nicotine addiction which the 
Veteran developed in service after he started to smoke 
cigarettes.  

With respect to tobacco-related disability, for claims 
filed after June 9, 1998, Congress has prohibited the grant 
of service connection for disability due to the use of 
tobacco products during active service.  38 U.S.C.A. § 
1103(a) (West 2002 and Supp. 2009).  However, the VA 
General Counsel has held that neither 38 U.S.CA. § 1103(a), 
nor its implementing regulations at 38 C.F.R. § 3.300 
(2009), bar a finding of secondary service connection for a 
disability related to use of tobacco products after 
service.  VAOPGCPREC 6-03 (Service Connection for Cause of 
Disability or Death, 69 Fed. Reg. 25178 (2004)).  

According to the VA General Counsel opinion, where 
secondary service connection for disability due to smoking 
is at issue, adjudicators must resolve (1) whether the 
service-connected disability caused the Veteran to use 
tobacco products after service; (2) if so, whether the use 
of tobacco products as a result of the service-connected 
disability was a substantial factor in causing a secondary 
disability; and (3) whether the secondary disability would 
have occurred but for the use of tobacco products caused by 
the service-connected disability.  If these questions are 
answered in the affirmative, the secondary disability may 
be service connected.  Id.

In January 2001, the Board remanded the case for additional 
development.  In so doing, the Board found that a claim of 
entitlement to service connection for accrued benefits was 
inextricably intertwined with the issue of entitlement to 
service connection for the cause of the Veteran's death.  
Therefore, the Board directed that the RO adjudicate the 
accrued benefits claim.

By a rating action in November 2004, the RO denied the 
appellant's claim of entitlement to accrued benefits.  The 
appellant was notified of that decision, as well as her 
appellate rights.  In January 2005, her then-representative 
submitted a statement, which, when construed in terms most 
favorable to the appellant, constituted a Notice of 
Disagreement with that decision.  Since the appellant 
submitted a timely notice of NOD regarding this issue, the 
Board is required to remand that issue to the RO for 
issuance of a Statement of the Case (SOC).  See Manlincon 
v. West, 12 Vet. App. 238 (1999).  Accordingly, the case is 
REMANDED for the following action: 

Issue the appellant an SOC concerning 
the claim of entitlement to service 
connection for COPD for the purpose of 
establishing entitlement to accrued 
benefits.    If, and only if, the 
appellant completes her appeal by 
filing a timely substantive appeal on 
the aforementioned issue should this 
claim be returned to the Board.  See 
38 U.S.C.A. § 7105 (West 2002 and Supp. 
2009); 38 C.F.R. §§ 20.200, 202 (2009). 

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  The appellant 
need take no action unless she is notified to do so. 
However, she has the right to submit any additional 
evidence and/or argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 
369, 372-73 (1999). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


